
	

113 S312 RS: Carson National Forest Boundary Adjustment Act of 2013
U.S. Senate
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 112
		113th CONGRESS
		1st Session
		S. 312
		[Report No. 113–58]
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2013
			Mr. Udall of New Mexico
			 (for himself and Mr. Heinrich) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 27, 2013
			Reported by Mr. Wyden,
			 without amendment
		
		A BILL
		To adjust the boundary of the Carson
		  National Forest, New Mexico.
	
	
		1.Short titleThis Act may be cited as the
			 Carson National Forest Boundary
			 Adjustment Act of 2013.
		2.Carson National Forest Boundary
			 Adjustment
			(a)In generalThe boundary of the Carson National Forest
			 in the State of New Mexico is adjusted to incorporate the approximately 4,990
			 acres of land generally depicted as Miranda Canyon Boundary on the
			 map entitled Carson National Forest Boundary Adjustment and dated
			 September 21, 2010.
			(b)Land and Water Conservation
			 FundFor purposes of section
			 7 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 4601–9), the
			 boundaries of the Carson National Forest, as modified under subsection (a),
			 shall be considered to be the boundaries of the Carson National Forest as in
			 existence on January 1, 1965.
			
	
		June 27, 2013
		Reported without amendment
	
